On November 15, 1919, plaintiff was employed by defendant "for a year," at $10,000 per year. At the expiration of the year he continued in defendant's employ, without further formality, and was paid at the same rate. This extended employment then continued for another 17 months, i.e. until April 15, 1921, when he was discharged for no other reason than that his services were no longer needed.
He contends that his services were continued "by the year," and that there is therefore due him by defendant a balance equal to seven-twelfths (7/12) of the third year of his employment, which would have ended on November 15, 1922.
The defense is that, at least after the first year, plaintiff's employment was only for an indefinite period, terminable at the will of either party, and that it owes defendant nothing.
                                   I.
There are, of course, circumstances from which it may be inferred that a contract of employment was to continue for some fixed period, say, at least a year. Kramer v. Dixie Laundry Co., 8 Orleans App. 284. The circumstances in the present case show that such was in contemplation of the parties. But at the end of the period thus contemplated, or even actually contracted for, the employment then continues for an indefinite period, unless expressly renewed for another fixed period, or unless the custom in such employment be for a fixed time. Newman v. Longshoremen's Association, 11 Orleans App. 38.
It is true that it was apparently held otherwise *Page 11 
in Alba v. Moriarty, 36 La. Ann. 680; also in Lalande v. Aldrich, 41 La. Ann. 307, 6 So. 28, and in Sullivan v. Stave Co., 44 La. Ann. 787, 11 So. 89. But in those cases the facts and circumstances show that the employment in each case was well understood to be by the year, and hence they are not authority for the proposition that an employment for a year, when continued beyond that time, becomes an employment by the year; and if there be anything in said cases which might be so construed, they must be considered as overruled by the later case of National Automatic R.A. Co. v. Railroad Co., 115 La. 633, 39 So. 738, wherein it was held that a contract of hiring originally entered into for two years, was terminable thereafter at the will of either party, and was not renewed for another like period.
And that is the true rule. For there is no provision of law by which a contract for hire of services, if extended beyond the time first agreed upon, is renewed for another like term; and the only analogy thereto is the provision of the Civil Code (R.C.C. arts. 2685-2689), whereby a lease of real estate, if continued beyond the time originally agreed upon, shall be presumed to continue on the same terms and conditions, but not for the same period as the original contract, and only from month to month or from year to year, according to the nature of the property, whether urban or rural. And "if it [this rule] be invoked by analogy, then the rules and restrictions prescribed as to the one should be observed as to the other." Bermudez, C.J., in Alba v. Moriarty, 36 La. Ann. 680.
If there were anything in this case, as in the Alba, Lalande, and Sullivan Cases, supra, by which we could conclude that plaintiff was hired definitely by the year and not otherwise, so that he, plaintiff, was obliged to serve the whole year or forfeit all pay whatever (R.C.C. art. 2750; Cutter v. *Page 12 
Powell, 6 T.R. 320, 2 Smith's Leading Cases, p. 1), there might be some merit in plaintiff's claim. But we feel quite certain, even upon plaintiff's own testimony, that he had no such contingency in contemplation. And the mere fact that his salary was fixed at $10,000 per year does not alone justify the conclusion that his employment was by the year, especially where he drew his pay regularly by the month.
  "In the absence of custom, or of facts and circumstances showing a contrary intention on the part of the parties, it is generally held that the fact that a hiring is at so much per day, week, month, quarter, or year, raises no presumption that the hiring was for such a period, but only at the rate fixed for whatever time the party may serve. * * *" 39 Corp. Jur. 45, verbo "Master and Servant," § 18.
And:
  "In the case of the hire of services (where there is no question of custom) the services end at the will of either party." National Automatic F.A. Co. v. Railroad Co., 115 La. 633, 39 So. 738.
The district judge saw no merit in plaintiff's claim; nor do we.
                                 Decree.
The judgment appealed from is therefore affirmed.
O'NIELL, C.J., concurs in the decree.